DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed December 22, 2020 and the Information Disclosure Statements (IDSs) filed December 22, 2020 and January 26, 2021.

Claims 1-19 are pending in the application.  Claims 1 and 12 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on December 22, 2020 and January 26, 2021.  The IDS submissions are in compliance with the provisions of 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-19  claims 1 and 12 recite the limitation "the electrodes of each light-emitting diode."  There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, the term “the electrodes” has been interpreted as “electrodes.”  However, correction is required.  Claims 2-11 and 13-19 are rejected as they depend from claim 1 or 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20160141469 A1 to Robin et al. (referred to hereafter as “Robin”).

Regarding claim 1, Robin teaches an optoelectronic device {Figure 2} comprising: a support {14}; at least one first electrically-conductive layer {34} covering the support; display pixel circuits {24/26/28} comprising first and second opposite surfaces bonded to the first electrically-conductive layer, each display pixel circuit comprising an electronic circuit {14} comprising the first surface and a third surface opposite to the first surface, the first surface being bonded to the first electrically-conductive layer, and an optoelectronic circuit {12} bonded to the third surface and comprising at least two light-emitting diodes {16}, at least one of the electrodes of each light-emitting diode being connected to the electronic circuit by the third surface, the optoelectronic circuit further comprising photoluminescent blocks {40} covering the light-emitting diodes and electrically-conductive or semiconductor walls {54, 58} surrounding the photoluminescent blocks; and at least one second electrically-conductive layer {32} electrically coupled to at least one of the display pixel circuits. Regarding claim 2 (that depends from claim 1), the Robin second electrically-conductive layer {32} at least partially covers said at least one of the display pixel circuits. Regarding claim 3 (that depends from claim 2), Robin teaches the second electrically-conductive layer {32} is electrically coupled to the walls {54/58} of said at least one of the display pixel circuits. Regarding claim 4 (that depends from claim 1), Robin teaches the second electrically-conductive layer {32} is, for at least one of the display pixel circuits, in contact with an electrically-conductive pad {34} of the electronic circuit located on the side of the third surface. Regarding claim 5 (that depends from claim 1), Robin teaches the second electrically-conductive layer {32} extends on the support {14} and wherein the second electrically-conductive layer {32} is, for said at least one of the display pixel circuits, in contact with an electrically-conductive pad {34} of the electronic circuit located on the side of the first surface. Regarding claim 6 (that depends from claim 1), Robin teaches a first electrically-insulating layer {36} covering the first electrically-conductive layer between the display pixel circuits and interposed between the first electrically-insulating layer and the Regarding claim 7 (that depends from claim 1), Robin teaches for each display pixel circuit, a second electrically-insulating layer {36} covering the sides of the display pixel circuit. Regarding claim 8 (that depends from claim 1), Robin teaches for each display pixel circuit, the optoelectronic circuit of the display pixel circuit comprises a first semiconductor layer {28} supporting the walls and the photoluminescent blocks and, for each light-emitting diode {16}, a stack {24/26} resting on the first semiconductor layer on the side opposite to the photoluminescent blocks and comprising a second doped semiconductor layer {24} of a first conductivity type, an active layer {26}, and a third doped semiconductor layer {28} of a second conductivity type opposite to the first conductivity type, the stacks being distinct. Regarding claim 9 (that depends from claim 8), Robin teaches each display pixel circuit comprises, for each stack, a conductive pad {34} in contact with the first semiconductor layer {28} and bonded to the electronic circuit of the display pixel circuit. Regarding claim 10 (that depends from claim 1), Robin teaches at least two first separate electrically-conductive layers {34 left, 34 right} covering the support {14}, display pixel circuits among the display pixel circuits being bonded to each first electrically-conductive layer, the device further comprising at least two second Regarding claim 11 (that depends from claim 10), Robin teaches the first two electrically-conductive layers {34 left, 34 right} and the second two electrically-conductive layers {32 left, 32 right}have the shape of parallel strips. Regarding claim 12, Robin teaches a method of manufacturing an optoelectronic device {Figure 2}, comprising the steps of: a) manufacturing display pixel circuits {50} comprising first and second opposite surfaces and each comprising an electronic circuit {14} comprising the first surface and a third surface opposite to the first surface, and an optoelectronic circuit {12} bonded to the third surface and comprising at least two light-emitting diodes {16}, at least one of the electrodes of each light-emitting diode being connected {32, 34} to the electronic circuit {12} by the third surface, the optoelectronic circuit further comprising photoluminescent blocks {40} covering the light-emitting diodes {16} and electrically-conductive or semiconductor walls {54, 58} surrounding the photoluminescent blocks; 
Robin teaches that the optoelectronic device can be “a display screen or an image projection device” ( paragraph [0002]).  As such, it would be expected that manufacture of such a display screen or image projection device would include b) manufacturing a support covered with at least one first electrically-conductive layer; c) bonding the first surface of the electronic circuit) of each display pixel circuit to the first electrically-conductive layer; and d) forming at least one second electrically-conductive layer Regarding claim 13 (that depends from claim 12), the Robin second electrically-conductive layer {32} at least partially covers said at least one of the display pixel circuits. Regarding claim 14 (that depends from claim 12), Robin teaches the second electrically-conductive layer {32} is electrically coupled to the walls {54/58} of said at least one of the display pixel circuits. Regarding claim 15 (that depends from claim 12), Robin teaches the second electrically-conductive layer {32} is, for at least one of the display pixel circuits, in contact with an electrically-conductive pad {34} of the electronic circuit located on the side of the third surface. Regarding claim 16 (that depends from claim 13), Robin teaches the second electrically-conductive layer {32} extends on the support {14} and wherein the second electrically-conductive layer {32} is, for said at least one of the display pixel circuits, in contact with an electrically-conductive pad {34} of the electronic circuit located on the side of the first surface. Regarding claim 17 (that depends from claim 13), Robin teaches, between steps c) and d), the step of forming a first electrically-insulating layer {36} covering the first Regarding claim 18 (that depends from claim 13), Robin teaches, before step c), the step of forming, for each display pixel circuit, further, a second electrically-insulating layer {36} covering the sides of the display pixel circuit. Regarding claim 19 (that depends from claim 13), Robin teaches step a) comprises forming, for each light-emitting diode, a stack {24/26} resting on a first semiconductor layer {28} and comprising a second doped semiconductor layer {24} of a first conductive type, an active layer {26}, and a third doped semiconductor layer {28} of a second conductivity type opposite to the first conductivity type, the stacks being distinct.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826